DETAILED ACTION
This Office Action is in response to the Patent Board Decision dated 06/08/2021.

EXAMINER’S AMENDMENT
The Examiner has amended the application as follows:
1.    (Original) A method comprising:
receiving, by a computing device, a first layer 3 routing protocol route advertisement that includes service function instance data for a service function instance, the service function instance data indicating a service function type and a service identifier for the service function instance;
receiving, by the computing device, a second layer 3 routing protocol route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and
sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain.

2.    (Original) The method of claim 1, wherein determining a service function item of the one or more service function items indicates the service function instance comprises:
determining, by the computing device, the service function item of the one or more service function items indicates the service function type and the service identifier.

3.    (Original) The method of claim 1,
wherein the service function item of the one or more service function items indicates the service function type and the service identifier, and



4. (Original) The method of claim 1, wherein each service function item of the one or more service
function items includes a service index that indicates a location for the service function item in an order of the service function chain, the method further comprising:
receiving, by the computing device, the packet encapsulated with a network service
header that includes a service path identifier and a service index,
wherein determining the service function item of the one or more service function
items indicates the service function instance comprises, by the computing device, matching
the service path identifier of the network service header and the service path identifier of the
service function chain data and matching the service index of the network service header and
the service index of the service function item.

5. (Original) The method of claim 1,
wherein the service function instance comprises a first service function instance,
wherein the service function instance data comprises first service function instance data, the method further comprising:
outputting, by the computing device, a third layer 3 routing protocol route advertisement protocol route advertisement that includes second service function instance data for a second service function instance hosted by the computing device to apply a service function, the second service function instance data indicating a service function type and a service identifier for the second service function instance.


applying, by the computing device, the service function to the packet.

7. (Original) The method of claim 1, wherein the first layer 3 routing protocol route advertisement
protocol route advertisement comprises a Border Gateway Protocol UPDATE message that includes a service function chaining Network Layer Reachability Information that indicates the service function type and the service identifier.

8. (Original) The method of claim 7, wherein the service identifier comprises a Route Distinguisher.

9. (Original) The method of claim 7, wherein the Border Gateway Protocol UPDATE message comprises an encapsulation attribute that includes a network address for a computing device that hosts the service function instance, the method further comprising:
encapsulating, by the computing device based on the encapsulation attribute, the packet with a tunnel encapsulation header that includes the network address for the computing device to generate a tunnel packet; and
sending, by the computing device to the computing device that hosts the service function instance, the tunnel packet.

10. (Original) The method of claim 1, wherein the second layer 3 routing protocol route advertisement comprises a Border Gateway Protocol UPDATE message that includes a service function chaining Network Layer Reachability Information that includes the service function chain data.

11. (Original) The method of claim 10, wherein the Border Gateway Protocol UPDATE message
comprises a service function chain BGP Path attribute that includes the one or more service function items.

12. (Original) The method of claim 1, wherein the service function chain data includes a correlator that indicates the service function chain and another service function chain are to process a packet flow and a reverse packet flow for the packet flow, respectively.

13. (Original) The method of claim 1, wherein the sending comprises:
encapsulating, by the computing device, the packet with a network service header that includes the service index and the service path identifier; and sending the packet with the network service header.

14. (Original) The method of claim 1, wherein the first layer 3 routing protocol route advertisement
and second layer 3 routing protocol route advertisement are each associated with a route target, the method further comprising:
importing, by the computing device in response to determining the computing device is configured to import the route target, the service function instance data and the service function chain data.

15. (Original) The method of claim 1, wherein the packet comprises a first packet, the method further comprising:
receiving, by the computing device, a second packet encapsulated with a network service header that includes the service path identifier and a service index for the service chain;
branching, by the computing device, the second packet to a new service function chain by encapsulating the packet with a new network service header that indicates a service path identifier for the new service function chain.

16. (Original) The method of claim 1,
wherein the packet comprises a first packet,
wherein the service function instance comprises a first service function instance, the method further comprising:
receiving, by the computing device, a second packet encapsulated with a network service header that includes the service path identifier and a service index for the service chain;
looping or jumping, by the computing device, the second packet to a second service function instance by selecting a new service index for the packet that is other than a next service index after the service index in the service function chain.

17. (Original) A computing device comprising:
one or more processors operably coupled to a memory;
a first service function instance configured for execution by the one or more processors to apply a service function;
a service function forwarder configured for execution by the one or more processors to:
receive a first layer 3 routing protocol route advertisement that includes service function instance data for a second service function instance, the service function instance data indicating a service function type and a service identifier for the service function instance;
receive a second layer 3 routing protocol route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items; and
send, to the second service function instance and based at least on determining a service function item of the one or more service function items indicates the second service function instance, a packet classified to the service function chain.

18. (Canceled).

19. (Currently Amendment) A controller comprising:
one or more processors operably coupled to a memory,
wherein the one or more processors are configured to output a first layer 3 routing protocol route advertisement that includes service function chain data for a service function chain, the service function chain data indicating a service path identifier and one or more service function items,[[.]] 

wherein the one or more processors are further configured to:
receive one or more layer 3 routing protocol route advertisements that include respective service function instance data for respective service function instances; and
generate the one or more service function items from the respective service function
instance data from the one or more layer 3 routing protocol route advertisements.

Allowable Subject Matter
Claims 1-17 and 19 are allowable subject matter. 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-17 and 19 are allowed, in accordance with the Patent Board decision dated 06/08/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416